Citation Nr: 0722826	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  04-39 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for entitlement to service connection for 
a psychiatric disorder, variously diagnosed as an acute 
paranoid type schizophrenic reaction and depression, and, if 
so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) in the 
United States Army Reserve from February 1968 to August 1968, 
and in the North Carolina Army National Guard, from May 30 to 
August 18, 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In November 2006, the veteran testified during a hearing at 
the RO before the undersigned.  A transcript of that hearing 
is of record.

The matter of entitlement to service connection for a 
psychiatric disorder, variously diagnosed as an acute 
paranoid type schizophrenic reaction and depression is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	In an April 1971 rating decision, the RO denied the 
veteran's claim for service connection for psychiatric 
disorder on the basis that it apparently existed prior 
to ACDUTRA and was not shown to have been aggravated in 
duty.  The veteran was notified of the RO's action and 
did not appeal the determination.  An October 2001 
rating decision denied service connection for a 
schizophrenic reaction, paranoid type, acute.  The 
veteran was notified of the RO's action and did not 
perfect an appeal as to the determination. 

2.	The evidence added to the record since the RO's October 
2001 rating decision that denied service connection for 
a schizophrenic reaction, paranoid type, acute is not 
cumulative and redundant, was not previously on file, 
and raises a reasonable possibility of substantiating 
the claim.


CONCLUSION OF LAW

Evidence received since the October 2001 RO rating decision 
that denied service connection for a schizophrenic reaction, 
paranoid type, acute, is new and material, and the claim of 
entitlement to service connection for a psychiatric disorder, 
variously diagnosed as an acute paranoid type schizophrenic 
reaction and depression, is reopened.  38 U.S.C.A. §§ 5103-
5103A, 5107, 5108, 7104(b), 7105 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.156(a), 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of Chapter 51 of Title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006).  In 
addition, VA has published regulations to implement many of 
the provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2006).

In April and May 2003 and December 2004, the RO provided the 
appellant with correspondence essentially outlining the duty-
to-assist requirements of the VCAA.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002) (Board must identify 
documents which meet notice requirements of VCAA).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d. 1328 (Fed. Cir. 2006).  It appears 
in this case that all obtainable evidence identified by the 
appellant relative to his application to reopen this claim 
has been obtained and associated with the claims folder.  The 
record on appeal is sufficient to resolve the matter as to 
whether the claim should be reopened.  As this claim is, in 
fact, being reopened and remanded, any potential violation of 
the Court's recent holding in Kent v. Nicholson, 20 Vet. App. 
1 (2006) (VCAA notice requirements with respect to reopening 
claims) is rendered moot.

II. New and Material Evidence

The RO, in a decision dated in April 1971, denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder.  The RO found at the time that the 
veteran's psychiatric disorder apparently existed prior to 
ACDUTRA with no evidence that it was aggravated in ACDUTRA.  
The veteran was notified of the determination and did not 
appeal the RO's action; the decision became final based upon 
the evidence then of record.  The disorder was characterized 
as acute, severe paranoid type schizophrenia.

The evidence of record at the time of the April 1971 RO 
decision that denied service connection for a psychiatric 
disorder included the veteran's service medical records.  
Records from the veteran's first period of ADUTRA, in 1968, 
are not referable to complaints or diagnosis of, or treatment 
for, a psychiatric disorder.  He is service connection for an 
appendectomy scar as a result of surgery performed during 
this first period of ACDUTRA.

Service medical records for the veteran's second period of 
ADUTRA indicate that, on June 6, 1970 he was privately 
hospitalized after displaying irrational behavior.  According 
to a July 13, 1970 Medical Examination Board (MEB) report 
from the Department of Psychiatry at Womack Army Hospital, 
the veteran was then hospitalized on June 8th, after one week 
of service.  At admission, he was markedly confused, with 
manic-like behavior, and was extremely paranoid.  He reported 
that he felt extremely tense for about two days prior to 
admission.  It was noted that his past medical history 
reflected "no previous history of any psychiatric illness 
whatsoever".  Upon examination, the diagnosis was 
schizophrenic reaction, acute and severe, that occurred in 
the line of duty.  The veteran was recommended for separation 
from service.  

Upon review of the MEB report, in August 1970, the members of 
the Physical Evaluation Board (PEB) felt that that it was 
"highly unlikely that [the veteran] would have developed 
schizophrenia within one week of training" and determined 
that the veteran's disability existed prior to training and 
was not aggravated by duty.  It was recommended that the 
veteran be separated from service without entitlement to 
disability benefits from service. 

As noted above, in the unappealed April 1971 final 
determination, the RO denied the veteran's claim for service 
connection for a psychiatric disorder.

In April 2001, the RO received the veteran's request to 
reopen his previously denied claim.  The evidence added to 
the record at that time includes private hospital records 
dated in 1986 that reflect a diagnosis of bipolar disorder 
with depression.  These records show that, when examined at 
admission, the veteran's past medical history included 
hospitalization in 1970 at Fort Bragg Army Hospital for PCP 
(phencyclidine) abuse, three prior hospitalizations at the 
private hospital and another, in 1974 (for depression), in 
1978 and 1983 (for delusions associated with alcohol abuse), 
and in April 1986 (for depression).  

In an October 2001 rating decision, the RO denied service 
connection for a schizophrenic reaction, paranoid type, 
acute, on the basis that it existed prior to ACDUTRA and was 
not shown to have permanently worsened due to training.  The 
veteran submitted a timely notice of disagreement as to the 
RO's action and, in July 2002, a statement of the case was 
issued.  However, the veteran did not perfect his appeal and 
the RO's decision became final.

The October 2001 RO rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).  If the Board determines that the 
evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
October 2001 decision which was the previous final 
adjudication that disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  See Hodge v. West, 
155 F.3d. 1356 (Fed. Cir. 1998).  Evidence that is solely 
cumulative or repetitious in character will not serve as a 
basis for reconsideration of a previous decision. Moreover, 
the Hodge decision stressed that under the regulation new 
evidence could be material if that evidence provided "a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Hodge, supra, at 1363.

Under the pertinent regulation, new and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156 
(2006).  The credibility of the evidence is to be assumed for 
the purposes of reopening.

As noted, an application to reopen the veteran's claim was 
received by the RO in April 2003.  The evidence added to the 
record since the October 2001 rating that denied the 
veteran's claim includes a copy of a January 1975 temporary 
commitment order, and his oral and written statements in 
support of his claim, including testimony under oath at the 
personal hearing.

The January 1975 Tarrant County, Texas, court decree, 
temporarily committed the veteran to Arlington 
Neuropsychiatric Hospital.

During his November 2006 Board hearing, the veteran testified 
that he had no psychiatric problems during his first period 
of ADUTRA in 1968, and received no psychiatric treatment 
prior to service in 1970 when he was hospitalized for nearly 
three months.  He denied any problems in high school when he 
played sports and had no problems with authority figures.  
The veteran said that he took what he believed was a headache 
powder, that triggered the psychiatric event that led to his 
hospitalization, when he was aggressive, disoriented, hostile 
and aggressive, with delusions of grandeur.  He reported that 
in 1974 he was promoted to managing executive director of the 
organization for which he worked and, in December 1974, his 
symtoms returned and he was hospitalized at Sunrise Hospital.  
As the result of a sanity hearing, he was psychiatrically 
committed for three months to Wichita Falls State Hospital 
and then to Sunrise Hospital until March 1975.  After his 
initial diagnosis of schizophrenia in service, the veteran 
said he was diagnosed with Don Juan syndrome (in 
approximately 1974 or 1975), manic depression and bipolar 
disorder (in 1978), and depression (in 1985), but his symtoms 
were always the same.

The evidence received since the October 2001 decision 
consists of the January 1975 temporary commitment order and 
the veteran's oral and written statements regarding the 
initial manifestations of his psychiatric disorder, including 
his express denial of any psychiatric problems or treatment 
prior to entering service in 1970.  That evidence is new, and 
does bear directly on the question of whether the veteran has 
a psychiatric disorder related to his ACDUTRA.  In the 
Board's opinion, this evidence provides a more complete 
picture of the veteran's disability and its origin, and, thus 
is not cumulative or redundant and raises a reasonable 
possibility of substantiating the claim.  As such, it is 
considered new and material and the claim is reopened.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claimant' 
s claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A (West 2002).  Here, as noted below in 
the Remand, the Board is requesting additional development 
with respect to the underlying claim of service connection 
for a psychiatric disorder, and will issue a final decision 
once that development is complete, if the case is ultimately 
returned to the Board.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a psychiatric disorder, 
variously diagnosed as an acute paranoid type schizophrenic 
reaction and depression, is reopened and the appeal is, to 
this extent, granted.


REMAND

The veteran seeks service connection for schizophrenia.  
Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing ADUTRA or injury incurred or aggravated while 
performing inactive duty training (IADUTRA).  38 U.S.C.A. §§ 
101(24), 106, 1110, 1131 (West 2002); 38 C.F.R. § 3.6 (2006).

Thus, with respect to the appellant's periods of Army Reserve 
duty in 1968, and Army National Guard service from May 30 to 
August 18, 1970, service connection may only be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ADUTRA or injury incurred or 
aggravated while performing IADUTRA.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131 (West 2002), 38 C.F.R. §§ 3.6, 3.303, 3.304 
(2006).

As noted above, service medical records for the veteran's 
first period of ADUTRA, from February to August 1968, are not 
referable to complaints or diagnosis of, or treatment for, a 
psychiatric disorder.  He is, however, service connected for 
residual scarring from surgery conducted during this 
training.

In June 1970, approximately one week after starting his 
National Guard ADUTRA, the veteran was hospitalized for 
psychiatric symtoms.  According to the July 1970 MEB report, 
the veteran had no previous history of any psychiatric 
illness whatsoever.  He was diagnosed with schizophrenic 
reaction, acute and severe, that was considered within the 
line of duty.  The veteran was recommended for separation and 
was discharged in August 1970.  The August 1970 PEB disagreed 
with the MEB report and found it "highly unlikely" that the 
veteran would develop schizophrenia within one week of 
training and determined that it existed prior to service and 
was not aggravated by service.

Private medical records dated in May 1986 reflect that the 
veteran was hospitalized for treatment of bipolar disorder 
and depression.  These records describe his prior psychiatric 
hospitalizations for depression (in 1974), for delusions 
associated with alcohol abuse (in 1978 and 1983), and 
depression (in April 1986). 

During his 2006 Board hearing, the veteran described his 
repeated post service hospitalizations for variously 
diagnosed psychiatric disorders, all manifested by the same 
symtoms.

In view of the reopening of the claim, and in view of 
continued complaints of the same symptoms over the years, the 
Board concludes that a psychiatric examination is now in 
order to ascertain, if possible the date of onset of 
psychiatric pathology.

Furthermore, there appear to be some relevant private medical 
records that need to be obtained.  In September 2003, the 
veteran reported private psychiatric treatment at Sunrise (or 
Millwood) Hospital, 1011 N. Cooper, Arlington, Texas 76011, 
from December 13, 1974 to March 13, 1975, from August to 
October 1978, and possibly in 1979.  It is unclear if this is 
the Arlington Neuropsychiatric Hospital to which he was 
committed by the 1975 temporary court order.  As well, the 
May 1986 private (Millwood) hospital record reflects the 
prior hospitalizations at Millwood or Sunrise Hospitals, in 
1974, 1978, and 1983, and in April 1986.  Efforts must be 
made to obtain these records prior to consideration of the 
veteran's claim 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should send the 
appellant appropriate notice 
under 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2006) and 38 C.F.R. 
§ 3.159(b) (2006), that includes 
an explanation as to the 
information or evidence needed to 
establish an effective date and 
disability rating for the service 
connection claim on appeal, as 
outlined by the court in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.	After obtaining from the veteran 
a complete list of his prior 
psychiatric hospitalizations, 
including in 1974, 1978, 1983, 
and in April 1986 (and any other 
psychiatric hospitalizations), 
and all current psychiatric 
treatment providers, and 
obtaining any needed 
authorization from him, the 
RO/AMC should request all records 
regarding the veteran's treatment 
at: 

a.	the Sunrise (or Millwood) 
Hospital, 1011 N. Cooper, 
Arlington, Texas 76011, from 
December 13, 1974 to March 
13, 1975, from August to 
October 1978, and possibly 
in 1979; 

b.	the Arlington 
Neuropsychiatric Hospital, 
Texas, from January 1975 (if 
this facility is different 
from Millwood Hospital);  

c.	the Millwood or Sunrise 
Hospital(s) in 1974, 1978, 
and 1983, and in April 1986; 
and

d.	any other psychiatric 
treatment provider(s) 
identified by the veteran.  
The veteran and his 
representative should be 
provided with a copy of all 
record requests and notified 
in writing if any medical 
records are unavailable. 

3.	Then, the veteran should be 
scheduled for appropriate VA 
psychiatric examination, by a 
physician with expertise in 
psychiatric disorders, to 
determine the etiology of any 
psychiatric disorder found to be 
present.  A complete history of 
the claimed disorder should be 
obtained from the veteran.  Prior 
to the examination, the examiner 
should review the claims folder, 
including the appellant's service 
medical records for each of his 
two periods of active duty for 
training (from February to August 
1968 and from May 30 to August 
18, 1970), including the June to 
August 1970 service medical 
records.  All indicated tests and 
studies should be performed and 
all clinical findings reported in 
detail.  The examiner is 
requested to address the 
following matters:

a.	Does the appellant currently 
have a disorder manifested 
by schizophrenia, 
depression, or other chronic 
psychiatric disability (or 
disabilities)?

b.	If he has such a disability 
(or disabilities), does it 
represent a disease process 
or the residuals of an 
injury?

c.	Taking into consideration 
the evidence incorporated in 
the service medical records 
(including the June to 
August 1970 records and July 
1970 MEB and August 1970 PEB 
reports), when was the 
disability (or disabilities) 
incurred?

d.	If any disability was 
incurred before February 
1968 (or before May 30, 
1970), was there a permanent 
increase in disability, 
beyond the natural progress 
of the disorder, during a 
period of military duty, 
namely from February to 
August 1968 or from May 30, 
1970 to August 18, 1970.

e.	If any diagnosed disability 
was incurred after February 
1968 (or after May 30, 
1970), the examiner is 
requested to provide an 
opinion concerning the 
etiology of any psychiatric 
disorder found to be 
present, to include whether 
it is at least as likely as 
not (i.e., to at least a 50- 
50 degree of probability) 
that any currently diagnosed 
psychiatric disorder was 
caused by active duty for 
training, or whether such an 
etiology or relationship is 
unlikely (i.e., less than a 
50-50 probability).

f.	A complete rationale should 
be provided for all opinions 
expressed. The veteran's 
claims file should be made 
available to the examiner 
prior to examination and the 
examination report should 
indicate if the veteran's 
medical records were 
reviewed by the examiner.

i.	NOTE: The term "at 
least as likely as not" 
does not mean merely 
within the realm of 
medical possibility, 
but rather that the 
weight of medical 
evidence both for and 
against a conclusion is 
so evenly divided that 
it is as medically 
sound to find in favor 
of causation as it is 
to find against it

4.	Thereafter, the RO/AMC should 
readjudicate the veteran's claim 
for service connection for a 
psychiatric disorder, variously 
diagnosed as an acute paranoid 
schizophrenic reaction and 
depression.  If the benefits 
sought on appeal remain denied, 
the veteran and his 
representative should be provided 
with a supplemental statement of 
the case (SSOC). The SSOC should 
contain notice of all relevant 
actions taken on the claim, to 
include a summary of the evidence 
and applicable law and 
regulations considered pertinent 
to the issues currently on appeal 
since the January 2007 SSOC.  An 
appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


